DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,8,10,11,14,16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Douyana et al(7114708).
Douyana et al teaches a rotary throttle valve carburetor comprising a main body(1 in figure 1) having a main bore with an inlet into which air enters the main bore and an outlet from which air and fuel exit the main bore, the main bore also has a valve bore(6) that intersects with the main bore and a nozzle opening that communicates with the main bore, a throttle valve(5) having a valve body received at least partially within the valve bore so that the valve body rotates about an axis and moves axially relative to the main body, the throttle valve having a valve passage therethrough which is more aligned with the main bore in one position of the throttle valve than in another position of the throttle valve, and a fuel nozzle(7) extending through the nozzle opening and into the valve passage, the fuel nozzle having a fuel outlet(24) received within the valve passage, an inner surface that defines part of a fuel passage through which fuel flows in the nozzle and to the fuel outlet, and the fuel nozzle has an outer surface that includes a 
	Douyana et al further teaches wherein the discontinuous portion is located below the fuel outlet relative to the direction of the force of gravity. Douyana et al further teaches wherein at least a portion of the discontinuous portion is located between the fuel outlet and the outlet of the main bore relative to the direction of the flow of fluid through the main bore.  Douyana et al further teaches wherein the discontinuous portion is defined at least in part by a projection that extends outwardly from an adjacent portion of the outer surface of the nozzle. Douyana et al further teaches wherein the discontinuous portion has at least a portion that is oriented at an angle of less than 60 degrees relative to a centerline of the main bore.  Douyana et al further teaches wherein the discontinuous portion is within 45 degrees circumferentially of the fuel outlet. Douyana et al further teaches wherein a portion of the outer surface of the fuel nozzle is located within the valve passage and is cylindrical or frustoconical, and oriented perpendicular to or within fifteen degrees of perpendicular to the centerline of the main bore, and the discontinuous portion extends radially outwardly from the outer surface and covers less than ¼ of the circumference of the outer surface.   Douyana et al further teaches wherein the discontinuous portion is within 45 degrees circumferentially of the fuel outlet.   Douyana et al further teaches wherein the discontinuous portion is formed in a piece of material that is formed separately from a main body of the nozzle, wherein the main body of the nozzle defines the fuel passage.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-3,8,11 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Nagata et al(10890140) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Nagata et al teaches a rotary throttle valve carburetor comprising a main body(100 in figure 7) having a main bore with an inlet into which air enters the main bore and an outlet from which air and fuel exit the main bore, the main bore also has a valve bore that intersects with the main bore and a nozzle opening that communicates with the main bore, a throttle valve(104) having a valve body received at least partially within the valve bore so that the valve body rotates about an axis and moves axially relative to the main body, the throttle valve having a valve passage therethrough which is more aligned with the main bore in one position of the throttle valve than in another 
	Nagata et al further teaches wherein the discontinuous portion is located below the fuel outlet relative to the direction of the force of gravity.  Nagata et al further teaches wherein at least a portion of the discontinuous portion is located between the fuel outlet and the outlet of the main bore relative to the direction of the flow of fluid through the main bore.  Nagata et al further teaches wherein the discontinuous portion is defined at least in part by a projection that extends outwardly from an adjacent portion of the outer surface of the nozzle.  Nagata et al further teaches wherein the discontinuous portion is within 45 degrees circumferentially of the fuel outlet.

Allowable Subject Matter
Claims 4-7,9,12,13,15,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
September 16, 2021